

STOCK VOTING AGREEMENT
 
STOCK VOTING AGREEMENT (this “Agreement”), dated as of June 21, 2006 by and
among CAHILL, WARNOCK STRATEGIC PARTNERS FUND, L.P. (“Cahill, Warnock”), DAVID
L. WARNOCK (“Warnock”) and STRATEGIC ASSOCIATES, L.P. (“Strategic Associates
and, collectively with Cahill, Warnock and Warnock, the “Stockholders”) and
LIBERTY PARTNERS HOLDINGS 28 LLC, a Delaware limited liability company
(“Buyer”).
 
WHEREAS, concurrently herewith, Buyer, Teach Acquisition Corporation, a Delaware
corporation and a wholly owned subsidiary of Buyer ( “Merger Sub”), and Concorde
Career Colleges, Inc., a Delaware corporation (“Company”), are entering into an
Agreement and Plan of Merger of even date herewith (such Agreement in the form
attached hereto as Exhibit A being the “Merger Agreement”), pursuant to which
Merger Sub will merge with and into Company (the “Merger”); and
 
WHEREAS, each Stockholder is the record owner as of the date hereof of that
number of shares of common stock, $.10 par value per share (the “Common Stock”),
of Company, or other securities exercisable or exchangeable for, or convertible
into, Common Stock of the Company, in each case as set forth opposite such
Stockholder’s name on Schedule I attached hereto (such Common Stock and other
securities collectively referred to as the “Existing Shares,” and together with
any shares of Common Stock acquired after the date hereof and prior to the
termination hereof, including upon the exercise, exchange or conversion of any
security or right to acquire shares of Common Stock and any shares of Common
Stock issued as the result of any stock split, stock dividend, reorganization,
recapitalization or other change in the capital structure of the Company,
hereinafter collectively referred to as the “Shares”); and
 
WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of its stockholders that Merger Sub be merged with and into the
Company and, to that end, has approved the merger of Merger Sub with and into
the Company in accordance with the laws of the State of Delaware and the
provisions of the Merger Agreement and this Agreement, including for purposes of
rendering the restrictions of Section 203 of the Delaware General Corporation
Law inapplicable to this Agreement, the Merger Agreement, the Merger and the
other transactions contemplated hereby and thereby, and has unanimously
recommended that the Merger Agreement and the transactions contemplated thereby
be approved by the Company’s stockholders; and
 
WHEREAS, Buyer and Merger Sub have entered into the Merger Agreement in reliance
on and in consideration of each Stockholder’s representations, warranties,
covenants and agreements hereunder.
 
NOW, THEREFORE, in consideration of the mutual agreements, promises and
covenants set forth herein and the recitals set forth above, and other good and
valuable consideration, the receipt and adequacy of which are acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows.
 
1.  Agreement to Vote. Each Stockholder hereby revokes any and all previous
proxies with respect to the Shares owned by such Shareholder and irrevocably
agrees to vote and otherwise act (including pursuant to written consent), with
respect to all of the Shares owned by such Shareholder, (a) for the approval and
the adoption of the Merger and the Merger Agreement, as the same may be amended
from time to time, all agreements relating to the Merger and all actions
relating thereto; and (b) against (i) any Acquisition Proposal (as defined in
the Merger Agreement), (ii) any material change in the capitalization of Company
or any subsidiary of Company, or the corporate structure of Company or any
subsidiary of Company and (iii) any other proposal or transaction which could,
or could reasonably be expected to, impede, interfere with, postpone,
discourage, adversely affect, prevent or delay the Merger or the Merger
Agreement or any of the transactions contemplated thereby, in each case, at any
meeting or meetings of the stockholders of Company called and at any
adjournment, postponement or continuation thereof, and on every action or
approval by written consent of the stockholders of Company. In the event that a
meeting of the stockholders of Company is held, each Stockholder shall appear at
such meeting or otherwise cause the Shares owned by such Stockholder to be
counted as present thereat for purposes of establishing a quorum. No Stockholder
shall enter into any agreement with any person to vote or give instructions in
any manner inconsistent with this Section 1. The foregoing shall remain in
effect with respect to the Shares until the termination of this Agreement. Each
Stockholder hereby agrees to execute such additional documents as Buyer may
reasonably request to effectuate the foregoing.
 
 
1

--------------------------------------------------------------------------------

 
2.  Irrevocable Proxy. Each Stockholder hereby appoints the directors on the
Board of Directors of Buyer, and each of them, as such Stockholder’s proxy to
vote all of the Shares owned by such Stockholder at any meeting of the
stockholders of Company or any adjournment, postponement or continuation thereof
on the matters described in Section 1 hereof, and to execute and deliver any
written consents to fulfill such Stockholder’s obligations under this Agreement.
This proxy is coupled with an interest and is irrevocable until the termination
of this Agreement, at which time it shall terminate.
 
3.  Agreement not to Exercise Appraisal Rights. No Stockholder shall exercise
any rights (including under section 262 of the Delaware General Corporation Law)
to demand appraisal of any Shares owned by such Stockholder that may arise with
respect to the Merger or the Merger Agreement.
 
4.  Representations and Warranties of Stockholders. Each Stockholder represents
and warrants to Buyer as follows:
 
4.1.  Ownership of Shares. On the date hereof, the Existing Shares are all of
the securities of Company currently owned, beneficially or otherwise, by
Stockholders. On the Closing Date, the Shares will constitute all of the
securities of Company owned, beneficially or otherwise, by Stockholders. Other
than as set forth on Schedule I attached hereto, the Stockholders do not hold,
whether of record or beneficially, or have any rights to acquire any shares of
Common Stock. Each Stockholder has sole voting power, sole power of disposition,
sole power to issue instructions with respect to the matters set forth herein
and sole power to agree to all of the matters set forth in this Agreement, in
each case, with respect to all of the Shares owned by such Stockholder, with no
limitations, qualifications or restrictions on such rights, subject to
applicable United States federal and state securities laws and this Agreement.
Each Stockholder is the beneficial owner of the Shares set forth opposite such
Stockholder’s name on Schedule I, and currently has, and at Closing (as defined
in the Merger Agreement) will have, good, valid and marketable title to such
Shares, free and clear of all liens, encumbrances, restrictions, options,
warrants, rights to purchase, voting trusts or agreements, proxies and claims of
every kind (other than the encumbrances created by this Agreement and other than
restrictions on transfer under applicable United States federal and state
securities laws).
 
 
2

--------------------------------------------------------------------------------

 
4.2.  Authority; Binding Agreement. Each Stockholder has the full right, power
and authority to execute and deliver this Agreement and to perform all of its
obligations under this Agreement and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by such Stockholder
and constitutes a legal, valid and binding agreement of such Stockholder,
enforceable against such Stockholder in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium and similar laws, now or hereafter in effect affecting creditors’
rights and remedies generally or general principles of equity. Neither the
execution, delivery and performance of this Agreement by such Stockholder nor
the consummation by such Stockholder of the transactions contemplated hereby
will (i) violate, or require any consent, approval or notice under, any
provision of any judgment, order, decree, statute, law, rule or regulation
applicable to such Stockholder or the Shares owned by such Stockholder or
(ii) constitute a violation of, conflict with or constitute a default under, any
contract, commitment, agreement, understanding, arrangement or other restriction
of any kind to which such Stockholder is a party or by which such Stockholder is
bound.
 
4.3.  Reliance on Agreement. Each Stockholder understands and acknowledges that
Merger Sub and Buyer each are entering into the Merger Agreement in reliance
upon such Stockholder’s execution and delivery of this Agreement. Such
Stockholder acknowledges that the agreement set forth in Section 1 hereof is
granted in consideration for the execution and delivery of the Merger Agreement
by Merger Sub and Buyer.
 
5.  Certain Restrictions. No Stockholder shall, directly or indirectly, take any
action that would make any representation or warranty of such Stockholder
contained herein untrue or incorrect.
 
6.  Certain Covenants of Stockholder. Except in accordance with the provisions
of this Agreement, each Stockholder hereby agrees with, and covenants to, Buyer
as follows:
 
6.1.  Transfer. Such Stockholder shall not (a) transfer (which term shall
include for the purposes of this Agreement, any sale, gift, pledge, assignment,
encumbrance or other disposition) or consent to any transfer of, any or all of
the Shares owned by such Stockholder or any interest therein, except pursuant to
the Merger and the Merger Agreement, (b) enter into any contract, option or
other agreement or understanding with respect to any transfer of any or all such
Shares or any interest therein, (c) grant any proxy, power-of-attorney or other
authorizations in or with respect to such Shares or (d) deposit such Shares into
a voting trust or enter into a voting agreement or similar arrangement with
respect to such Shares. Each Stockholder shall submit to Company, promptly after
the execution of this Agreement, any and all certificates representing the
Shares owned by such Stockholder and such Stockholder agrees with, and hereby
consents to the inscription on all such certificates prior to their prompt
return to such Stockholder of the following legend by Company on such
certificates: “The shares of Common Stock, $.10 par value, of the Company,
represented by this certificate are subject to a Stock Voting Agreement, dated
as of June 21, 2006, and may not be sold or otherwise transferred, except in
accordance therewith. Copies of such Agreement may be obtained at the principal
executive office of the Company.”
 
 
3

--------------------------------------------------------------------------------

 
6.2.  Solicitation. Prior to the Effective Time (as defined in the Merger
Agreement), each Stockholder shall not, and each Stockholder shall use its best
efforts to direct and cause its affiliates, and their respective agents and
representatives not to, directly or indirectly, (a) initiate, solicit, encourage
or otherwise take any action to facilitate any inquiries or the making of any
proposal or offer with respect to an Acquisition Proposal (as defined in the
Merger Agreement) or (b) engage in any negotiations concerning, or provide any
confidential information or data to, or have any discussions with, or afford
access to any of the properties, assets or books and records of Company or any
of its subsidiaries to, or enter into any agreement, commitment or arrangement
with, any person relating to an Acquisition Proposal. Each Stockholder shall
immediately cease and cause to be terminated all existing activities,
discussions and negotiations by such Stockholder or any of its affiliates, or
their respective agents or representatives, with respect to any Acquisition
Proposal. Such Stockholder shall (i) as promptly as reasonably practicable (but
in no event later than the day after receipt) notify Buyer if any such
inquiries, proposals or offers are received by, any such information is
requested from, or any such discussions or negotiations are sought to be
initiated or continued with, any such third party and (b) identify the terms and
conditions of any Acquisition Proposal (including any subsequent changes,
modifications and amendments thereto) and the identity of the third party making
such Acquisition Proposal.
 
6.3.  Notifications. Each Stockholder shall, while this Agreement is in effect,
notify Buyer in writing promptly, but in no event later than two days after such
acquisition, of any securities of Company acquired by such Stockholder after the
date hereof.
 
6.4.  Waiver. Each Stockholder hereby unconditionally waives all of its rights,
remedies and interests in, to and under any and all agreements, arrangements,
contracts and understandings, whether written or otherwise, to or by which the
Company or its assets or properties are subject or bound, which rights, remedies
and interests, including any rights of first refusal or rights to consent or
object, whether directly or indirectly, prohibit, restrict or otherwise impair
(or would reasonably be expected to prohibit, restrict or impair) the ability of
the Company or any stockholder of the Company, including such Stockholder, to
perform the obligations of such person hereunder or the ability of any party to
the Merger Agreement to perform its obligations thereunder or to consummate the
transactions contemplated thereby, including the Merger. This waiver is
irrevocable until the termination of this Agreement pursuant to Section 7(ii),
at which time it shall terminate.
 
7.  Termination. This Agreement shall terminate on the earlier of (i) the
Effective Time or (ii) immediately after the termination of the Merger Agreement
in accordance with its terms.
 
8.  Certain Events. This Agreement and the obligations hereunder shall, while
this Agreement is in effect, attach to the Shares and shall be binding upon any
person to whom record or beneficial ownership of such Shares shall pass, whether
by operation of law or otherwise, including each Stockholder’s administrators or
successors. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization or other change in the capital structure of
Company affecting the Shares or the acquisition of additional shares or other
voting securities of the Company by Stockholder, the number of Shares listed on
Schedule I beside the names of Stockholders shall be adjusted appropriately, and
this Agreement and the obligations hereunder shall attach to any additional
Shares or other voting securities of Company issued to or acquired by each
Stockholder.
 
 
4

--------------------------------------------------------------------------------

 
9.  Action in Stockholder Capacity Only. Nothing in this Agreement shall have
the effect of restricting any Stockholder or affiliate of Stockholder who is a
director of the Company from exercising his fiduciary duties as required by
applicable law.
 
10.  Miscellaneous.
 
10.1.  Disclosure. Each Stockholder shall permit Buyer and the Company to
publish and disclose in all documents and schedules filed with the Securities
and Exchange Commission, and any press release or other disclosure document that
Buyer or the Company determines to be necessary or desirable in connection with
the Merger and any transactions related to the Merger, such Stockholder’s
identity and ownership of Shares and the nature of such Stockholder’s
commitments, arrangements and understandings under this Agreement.
 
10.2.  Further Assurances. Subject to the terms and conditions of this
Agreement, each Stockholder shall use its best efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary to
fulfill such Stockholder’s obligations under this Agreement. Each Stockholder
shall at all times publicly support the Merger.
 
10.3.  Notices. All notices, documents, or other communications to be given
hereunder shall be in writing and shall be deemed validly given if delivered by
messenger, facsimile transmission (with a confirming copy sent by overnight
courier), or express overnight delivery, or sent by certified mail, return
receipt requested, as follows:
 
If to Buyer, to:


Liberty Partners Holdings 28 LLC
c/o Liberty Partners
1177 Avenue of the Americas
34th Floor
New York, New York 10036
Telephone: 212-541-7676
Telecopier: 212- 649-6076
Attention: G. Michael Stakias


with a copy (which shall not constitute notice) to:


Blank Rome LLP
One Logan Square
Philadelphia, Pennsylvania 19103
Telephone: 215-569-5500
Telecopier: 215-569-5500
Attention: Ronald Fisher, Esquire




 
5

--------------------------------------------------------------------------------

 
 
 
If to the Stockholders, to:


Camden Partners Holdings, LLC
500 East Pratt Street, Suite 1200
Baltimore, MD 21202
Telephone: 410-878-6800
Telecopier: 410-878-6850
Attention: David Warnock


with a copy (which shall not constitute notice) to:


WilmerHale
1600 Tysons Blvd. Suite 1000
McLean, VA 22102
Telephone: 703-251-9715
Telecopier: 703-251-9797
Attention: Gregory J. Ewald, Esquire


or such other persons or addresses as may be designated in writing by the party
to receive such notice. Any notice delivered by messenger shall be deemed
received when such delivery is tendered; notices sent by facsimile transmission
shall be deemed received upon faxed confirmation of receipt; notices mailed in
the manner provided above, shall be deemed received on the third day after such
are postmarked; and notices delivered by other methods shall be deemed received
when actually received by the addressee or its authorized agent.


10.4.  Interpretation. The words “includes” and “including” and their
syntactical variants mean “includes, but is not limited to” and “including,
without limitation,” and corresponding syntactical variant expressions. The
article and section headings contained in this Agreement are solely for the
purpose of reference, are not part of the agreement of the parties hereto and
shall not in any way affect the meaning or interpretation of this Agreement.
 
10.5.  Entire Agreement. This Agreement together with the documents expressly
referred to herein, constitute the entire agreement and understanding of the
parties with respect to the subject matter contained herein and supersede any
and all prior agreements and understandings relating to the subject matter
hereof.
 
10.6.  Amendments. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by the parties hereto.
 
10.7.  Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors, assigns, heirs and
personal representatives, and, in the case of each Stockholder, any other person
to whom record or beneficial ownership of any Shares shall pass, whether by
operation of law or otherwise, but neither this Agreement nor any rights,
interests, remedies or obligations hereunder shall be assigned by any party
hereto (whether by operation of law or otherwise) without the prior written
consent of the other party hereto, except that Buyer may assign any or all of
its rights, interests, remedies, or obligations hereunder to any of its wholly
owned subsidiaries without the prior written consent of such Stockholder.
 
 
6

--------------------------------------------------------------------------------

 
10.8.  Governing Laws. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without giving
effect to the principles of conflicts of law.
 
10.9.  Injunctive Relief; Jurisdiction. Each Stockholder agrees that irreparable
damage would occur and that Buyer would not have any adequate remedy at law in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that Buyer shall be entitled to an injunction or injunctions
to prevent breaches by each Stockholder of this Agreement and to enforce
specifically the terms and provisions of this Agreement in any court of the
United States located in the State of Delaware or in any Delaware state court
(collectively, the “Courts”), this being in addition to any other remedy to
which Buyer is entitled at law or in equity. In addition, each of the parties
hereto (i) irrevocably consents to the submission of such party to the personal
jurisdiction of the Courts in the event that any dispute arises out of this
Agreement or any of the transactions contemplated hereby, (ii) agrees that such
party will not attempt to deny or defeat such party to the personal jurisdiction
by motion or other request for leave from any of the Courts and (iii) agrees
that such party will not bring any action relating to this Agreement or any of
the transactions contemplated hereby in any court other the Courts.
 
10.10.  Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall be deemed to be an original, but which
together shall constitute one and the same instrument.
 
10.11.  Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability or the other provisions hereof. If any provision of
this Agreement, or the application thereof to any person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefore in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.
 
**************



057223.00125/11554403v.2
 
7

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Stock Voting Agreement
to be executed and delivered as of the date first above written.




LIBERTY PARTNERS HOLDINGS 28 LLC
 

 
By:
Liberty Partners, L.P., its Sole Manager

By: PEB Associates, Inc., its General Partner


By:___________________________
Name: G. Michael Stakias
Title: President


CAHILL, WARNOCK STRATEGIC PARTNERS FUND, L.P.






By: _________________________________
Name:
Title:


STRATEGIC ASSOCIATES, L.P.






By: _________________________________
Name:
Title:






                                                                                                                                                                                    
  
DAVID L. WARNOCK



057223.00125/11554403v.2
 
 

--------------------------------------------------------------------------------

 



Exhibit A
Merger Agreement


See Attached.

057223.00125/11554403v.2
 
 

--------------------------------------------------------------------------------

 



Schedule I


Stockholder Name
Number of Shares
Cahill, Warnock Strategic Partners Fund, L.P.
1,219,210
Startegic Associates, L.P.
67,555
David L. Warnock
13,334 (of which all shares are exercisable upon the issuance of options)




